The information sets forth divers causes why the corporation should be considered as having forfeited its privileges, but from the view taken of the case in this Court neither of these allegations nor the grounds of defense relied on in the answer are material to be stated. The cause was disposed of in the court below by a pro forma judgment that the information be dismissed at the plaintiff's costs, from which plaintiff appealed.
This is an information field on behalf of the State by the plaintiff, as solicitor of the Second Judicial Circuit, in the Superior Court of law for the county of Craven against the defendant, to inquire by what warrant the company is now exercising its corporate franchises, it being alleged that it has forfeited them. The information was filed by leave of the Court first had and obtained. The defendant appeared by attorney and put in an answer, and upon the hearing in the court below the information pro forma
was ordered to be dismissed at the plaintiff's costs, and the plaintiff appealed to the Supreme Court. *Page 364 
Upon the argument here, it was objected that the information was improperly field by the solicitor, and it is contended that it must be dismissed because it was not instituted under the order of the General Assembly, or the Governor, or the Attorney-General of the State, as directed by section 25, chapter 26, Revised Code. The objection is, we think, well taken and is fatal to the proceeding in the present form. The information is in the nature of a writ of quo warranto, instituted on behalf of the sovereign, and it can be used only in the cases and in the manner prescribed by the sovereign. It follows that, as the Legislature has prescribed in the chapter and section of the Revised Code to which reference has been made, an information filed (478)  against a corporation for the purpose of having its franchises declared to have been forfeited by abuse or neglect must be by sanction of the General Assembly, or the Governor, or the Attorney-General; it cannot be field by any other authority or by any other officer. There are, indeed, cases in which an information in the nature of a writ of quowarranto may be filed by a solicitor as well as by the Attorney-General, but it is in consequence of an express provision of law to that effect. Thus, when a person usurps an office, or intrudes into it, or is found unlawfully holding or executing it, chapter 95, section 101, Revised Code, authorizes the Attorney-General or a solicitor for the State to institute a proceeding of this kind against him for the purpose of trying his right to it. The authority thus given expressly to a solicitor, in a particular case, is an irresistible argument to prove that he has it not in other cases, where it is not only not given to him, but expressly conferred upon another.
The order dismissing the information is affirmed, but it is reversed as to the costs. In a matter of a public nature the officer who acts for the State does not pay costs to the other party. S. v. King, 23 N.C. 22; S.v. Banner, 44 N.C. 257.
PER CURIAM.                                 Information dismissed. *Page 365